Citation Nr: 1646450	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  15-00 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for heart disease, claimed as due to herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric condition, including depression, to include as secondary to service-connected disability.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1959 to October 1963 and July 1964 to July 1966.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was exposed to herbicides while serving aboard the U.S.S. Loftberg in the vicinity of Vietnam during the Vietnam War Era.  A veteran, who, during active military service, served in Vietnam during the  period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides, including Agent Orange.  38 C.F.R. §§ 3.307, 3.309 (2015).

'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in order for the presumption of herbicide exposure to apply under this regulation, qualifying service in the Republic of Vietnam must have involved service on the landmass of Vietnam (often referred to as service 'in country') or, at the very least, on the inland waterways ('brown water').  Such qualifying service does not include mere service on a deep-water naval vessel in the waters offshore ('blue water').  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); cert. denied, 129 S. Ct. 1002 (2009); VAOPGCPREC 27-97.

The term 'inland waterways' is not defined, however VA's Adjudication Procedure Manual indicates that inland waterways are fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  VA Adjudication Manual, M21-1, Part IV.ii.1.H.2.a (April 29, 2016).

A June 2014 memorandum indicates that the information required to corroborate the Veteran's claim of exposure to Agent Orange is insufficient to send to the U. S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  The decision was based on a statement by the Veteran that he served aboard the U.S.S. Loftberg in the Formosa Strait and did shore patrol in Taiwan, and the Veteran's service personnel records.  The Formosa Strait is considered blue water, and there is no evidence that  Taiwan every stores or used tactical herbicides.  Although the U.S.S. Loftberg is on the list of Agent Orange exposed ships, this was not until several years after the Veteran served.  

The Veteran's service personnel records indicated he served upon the U.S.S. Loftberg from July 1964 to April 1966.  

An article submitted by the Veteran indicates that the U.S.S. Loftberg was out to see from October 1964 to May 1965.  The ship was to patrol the Formosa Strait; however, new duties included participation in coastal barrier patrol off the coast of South Vietnam. 

In light of this information, the Board finds that a remand is necessary to attempt to obtain any available deck logs from the U.S.S. Loftberg dated during the periods set forth above to determine whether this ship operated on the inland waterways of Vietnam while the Veteran was stationed aboard the ship.  The issues in appellate status depend directly on the finding that the presumption of herbicide exposure applies to this case or is a claim for secondary service connection that is inextricably intertwined with such a direct claim.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all necessary actions, to include contacting the National Archives, the Department of the Navy, the U.S. Army and Joint Services Records Research Center (JSRRC), and/or any other appropriate source, to obtain any ship logs and other information detailing the movements and operations of the U.S.S. Loftberg from October 1964 to May 1965.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

2.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  The adjudication should include consideration of the claim for an acquired psychiatric disability on a secondary basis.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




